PER CURIAM:
Joseph Ziadeh appeals the district court’s order dismissing without prejudice his civil complaint for failure to pay the filing fee and denying relief on his Fed. R.Civ.P. 59(e) motion to alter or amend the district court’s previous order denying his request to proceed in forma pauperis. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ziadeh v. Stuffregen, No. 3:05-cv-00787-RLW (E.D.Va. Feb. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.